Citation Nr: 0942607	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an anxiety disorder and 
depression.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  As explained below, the facts and 
circumstances of this case necessitate a remand for a VA 
examination.  

In association with his April 2003 claim, the Veteran 
reported that he worked as an aircraft electronic navigation 
equipment repairman in service; this is confirmed by his DD-
214.  

Although the Veteran's September 1968 service entrance 
examination was negative for a history or complaint of 
depression, his July 1972 separation examination noted 
frequent trouble sleeping due to working conditions.  On both 
examinations, he had a normal psychiatric evaluation.  
However, in the July 1972 examination report, the Veteran 
answered "don't know" to depression or excessive worry.  
Additionally, this examination noted that the Veteran lost 35 
pounds in five weeks due to mononucleosis and 12 pounds due 
to diarrhea.  

In a June 1969 service treatment record, the Veteran 
complained of difficulty sleeping at night and stressful 
responsibilities.  He was prescribed Noludar.  

The Veteran's National Guard treatment records did not record 
a complaint of depression or excessive worry until September 
1992.  However, he still had a normal psychiatric 
examination.  

In March 1998, the Veteran first sought VA treatment for a 
depressed and anxious mood, nervousness, and sleep 
disturbances.  In April 1998, he was diagnosed as having 
mixed anxiety plus depression; job stress was listed as the 
precipitating factor.  He was noted to be mildly hyperactive 
and agitated.  The examiner indicated that an obsessive 
compulsive personality disorder needed to be ruled out, as 
the veteran exhibited such features as perfectionism and was 
overly organized.  

In a September 2000 VA treatment record, the Veteran was 
diagnosed as having depression and anxiety.  In December 
2001, he denied feeling down or loss of interest or pleasure 
in activities in the past three months.  In September 2002, a 
VA physician diagnosed the Veteran as having posttraumatic 
stress disorder (PTSD), depression, and anxiety.  In November 
2002, he was also diagnosed as having episodic alcohol abuse.  
Throughout his VA treatment records, the Veteran complained 
of stress in service, at his post-service jobs, and in 
hearing about the Gulf War.  

In October 2003, the Veteran had a VA psychiatric 
examination.  Not only are pages of the examination 
apparently missing, but the examiner only diagnosed PTSD.  As 
the Veteran currently is diagnosed as having depression and 
an anxiety disorder and is no longer seeking service 
connection for PTSD, the Board finds that the AMC/RO must 
obtain a complete copy (all pages) of the October 2003 VA 
psychiatric examination report and afford the Veteran a new 
VA examination to determine if he has a current psychiatric 
disorder that is causally linked to service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2009).

As noted in the December 2005 PTSD supplemental statement of 
the case, the RO characterized two of the Veteran's alleged 
non-combat stressors--dealing with the loss of aircraft crews 
and working long, stressful hours--as not being stressful 
events that would cause fear for the purposes of criteria A 
for PTSD.  However, the RO did not consider how these events 
could have caused the Veteran to develop anxiety and 
depression.  

In January 2006, the Veteran requested that his claim for 
PTSD be changed to anxiety and depression.  In April 2006, 
the Veteran alleged that his service-connected hypertension 
is the physical manifestation of his anxiety and depression 
disorder.  In July 2006, the Veteran reiterated that he had 
withdrawn his PTSD claim and wished to continue with his 
claim for anxiety and depression.  

In a March 2008 statement, the Veteran alleged that the 
reason he did not seek psychiatric treatment in service was 
because he worked such long hours; he pointed out that he was 
unable to even keep dental appointments.  He said that he 
drank alcohol to self-medicate his anxiety and depression.  
Additionally, he claimed that he was not aware of available 
psychiatric care in Guam or Thailand.  While stationed in 
Thailand, he worked around the clock and his body was so worn 
down from the stress that he developed mononucleosis in March 
1972.  He pointed out that his service treatment records 
noted that he lost 35 pounds and that he had frequent trouble 
sleeping due to extremely demanding working conditions.  He 
submitted a statement from his wife that described his 
depressed, anxious behavior.  He also submitted a book 
excerpt that listed aircraft losses; he claimed that 15 of 
the 19 losses occurred during his assignment.  In his May 
2009 Board hearing, he reiterated his claim of having anxiety 
and depression since service.  

Under these circumstances and considering the failure of the 
last VA examination to address the issue on appeal, the Board 
determines that there is a duty to provide a new VA 
psychiatric examination that addresses the Veteran's current 
diagnosis of anxiety and depression and considers his in-
service treatment for sleeping problems and difficulty coping 
with stress.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a complete 
copy of the Veteran's October 2003 VA 
examination and associate it with the 
claims file.  

2.  The Veteran should be scheduled for a 
new VA psychiatric examination.  The 
claims file must be sent to the examiner 
for his or her review.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran, the mental 
status examination, and any tests that are 
deemed necessary, the examiner is asked to 
address the following question:

Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any current 
psychiatric disorder that is 
present, to include an anxiety 
disorder and depression is 
causally related to any 
incident of or finding recorded 
during service, to include the 
Veteran's  complaints of 
difficulty sleeping due to 
stressful responsibilities 
while on active duty? 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  Thereafter, the Veteran's claim for 
service connection for anxiety and 
depression must be returned to the RO and 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



